Citation Nr: 1721419	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-50 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel





INTRODUCTION

The Veteran had active duty service from April 1952 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

With regard to the claim for service connection, a November 2013 letter, sent prior to the unfavorable decision issued in August 2014, advised the Veteran of the information and evidence necessary to substantiate his claims for service connection on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the Veteran nor his representative have alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service discharge examination, various private treatment records and VA outpatient treatment records have been obtained and considered.  The Board notes that the Veteran's service treatment records other than his discharge examination are unavailable.  Specifically, as detailed in the September 2013 Memorandum regarding a Formal Finding on the Unavailability of Federal Records, the AOJ attempted to obtain such records from the National Personnel Records Center (NPRC) to no avail.  A November 2012 response from this entity indicated that the Veteran's records were fire-related.  In addition, the AOJ requested copies of inpatient treatment records from the Sampson Air Force Hospital but was informed in an August 2013 Personnel Information Exchange System (PIES) response that such records were kept in the Official Military Personnel File (OMPF) that was destroyed in the 1973 fire at the NPRC.  The Veteran was further advised of the unavailability of such records in an August 2016 statement of the case.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has also not properly identified any additional, outstanding records that have not been requested or obtained.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disability and complete appropriate authorization forms in a June 2013 letter.  In a November 2013 letter, the Veteran was informed that a prior authorization form he had submitted was incomplete as no addresses or dates were included.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Board also notes that no examination was conducted nor is one warranted in conjunction with the service connection claims for a lumbar spine disorder and hypertension.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Specifically, as will be discussed below, there is no indication that such disorders are related to service beyond the Veteran's conclusory generalized lay statement.  Id.  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran's statements regarding an in-service onset of lumbar spine symptoms and hypertension, as well as a continuity of symptoms after service, have been found to not be credible.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As previously noted, the AOJ exhausted all efforts to obtain the Veteran's service treatment records other than the April 1956 service discharge examination with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran contends that he injured his back after falling down a fight of stairs during basic training, that he was hospitalized for several weeks after this fall and that this in-service fall resulted in his current lumbar spine disorder.  He also contends that he was diagnosed with hypertension during service and that he has had hypertension since service.  A June 2013 statement from M. C. described the Veteran's character but did not address the claimed lumbar spine disorder and/or hypertension.

Service treatment records consist of an April 1956 service discharge examination, which found the Veteran's spine to be normal and his blood pressure to be 118/84.  The Veteran reported that he had undergone a tonsillectomy at age 19 and that he was treated for gonorrhea in 1955.  He also denied all other medical or surgical history.

Post-service treatment records reflect the Veteran's complaints of low back pain with radiation in a January 2004 VA treatment note.  He also reported that he experienced the same episode seven years ago (i.e., in 1997) in the January 2004 VA treatment note.  A February 2004 VA lumbar X-ray revealed mild degenerative intervertebral disc space throughout the lumbosacral spine.  An assessment of hypertension was noted in a December 2013 VA treatment note.  An April 2013 treatment summary from Dr. A. C., a private neurologist, indicates that the Veteran had been a patient from July 1993 to December 2009, that he suffered from back problems and that he had back problems since June 1998.

The Board has first considered whether service connection may be granted for arthritis and/or hypertension as a chronic disease; however, the clinical record suggests that the Veteran was diagnosed with mild degenerative intervertebral disc space disease in February 2004 and hypertension in December 2013.  The Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  Moreover, the Veteran's statements regarding a continuity of lumbar spine and hypertension symptomology have been found to not be credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for a lumbar spine disorder and/or hypertension as chronic disease is not warranted in this case.  

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board notes that the available April 1956 service discharge examination was negative for complaints, treatments, or findings related to such claimed lumbar spine disorder and/or hypertension.  Significantly, there is also no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and the Veteran has not presented or identified any such existing evidence or opinion. Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities as there is no probative indication that such diseases are otherwise related to service.  See McLendon, supra. 
The Board notes that the only evidence that tends to support the claims consists of the Veteran's own assertions.  In connection with this appeal, the Veteran consistently stated that he had injured his back after falling down stairs during basic training, that he has had problems with his back ever since the fall and that he had been diagnosed with hypertension in 1955 while in service.  He also stated that he has had high blood pressure since he was 29 years old (i.e., 1964) in a January 2013 submission, that he was diagnosed with hypertension around 1982 in a November 2013 submission, that hypertension was diagnosed around "1979-1985" in a second November 2013 submission and that he first noticed his hypertension in 1960 in a December 2013 submission.  He also stated that he had been hospitalized for two months following an in-service fall in an April 2013 statement, that he was hospitalized for two to three months following this fall in an August 2013 statement and that he was hospitalized for six to seven weeks following this fall in a July 2013 statement.  However, the Veteran reported undergoing a tonsillectomy at age 19 and that he had been treated for gonorrhea in 1955 but had denied all other medical or surgical history in the April 1956 service discharge examination.  It is unlikely that a multi-week hospitalization for a back injury and/or a diagnosis of hypertension would not be reported but a tonsillectomy and successful treatment for sexually transmitted disease would be reported.  Moreover, while the Veteran had alleged being diagnosed with hypertension during service and that he had been placed on medication for the condition in 1955, the April 1956 service discharge examination did not find hypertension, did not note his diagnosis, and did not indicate that he was taking medication.

The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The statements reflected in the January 2004 VA treatment note, namely that the Veteran had an episode of back pain in approximately 1997, were made during the course of treatment and prior to the Veteran's February 2012 claim for benefits.  Moreover, the January 2004 statement that suggested an onset of lumbar spine symptoms in 1997 is consistent with the April 2013 treatment summary from Dr. A. C. indicating that the Veteran has had back problems since June 1998.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's in-service onset of hypertension, in-service back injury and a continuity of lumbar spine and/or hypertension symptoms after service, advanced in support of this claim for monetary benefits, are deemed not credible.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

The Board notes that the Veteran contends that his lumbar spine disorder is the result of an in-service fall and has generally contended that his hypertension is the result of his service.  In addition, his daughter and his representative have alleged that the Veteran's lumbar spine disorder was the result of an in-service fall and that his hypertension was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disorder and/or hypertension and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current lumbar spine and hypertension symptoms, and his daughter and representative are competent to describe her observations regarding such symptoms, the Board accords their statements regarding the etiology of such disorders little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran, his daughter and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, his daughter and/or his representative are nonprobative evidence.  

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a lumbar spine disorder and hypertension.  As such, that doctrine is not applicable in the instant claims, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for hypertension is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


